Citation Nr: 1421887	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-28 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (V)A Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for left leg pain/neuropathy, including as due to participation in Project SHAD.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral peripheral neuropathy of the upper extremities, including as due to participation in Project SHAD.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for degenerative joint disease of the lumbar spine, including as due to participation in Project SHAD.  

4.  Whether new and material evidence has been received to reopen the claim of service connection for headaches, including as due to participation in Project SHAD.  

5.  Whether new and material evidence has been received to reopen the claim of service connection for a disability manifested by hallucinations, including as due to participation in Project SHAD.  

6.  Whether new and material evidence has been received to reopen the claim of service connection for a disability manifested by dizziness, including as due to participation in Project SHAD.  

7.  Whether new and material evidence has been received to reopen the claim of service connection for bronchitis, including as due to participation in Project SHAD.  

8.  Whether new and material evidence has been received to reopen the claim of service connection for coronary artery disease (CAD), including as due to participation in Project SHAD.  

9.  Whether new and material evidence has been received to reopen the claim of service connection for gastroesophageal reflux disease (GERD), including as due to participation in Project SHAD.  

10.  Whether new and material evidence has been received to reopen the claim of service connection for gastroenteritis/bloody stools, including as due to participation in Project SHAD.  

11.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, including as due to participation in Project SHAD.  

12.  Entitlement to an evaluation in excess of 10 percent for bilateral defective hearing, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from November 1959 to November 1963.  

By rating action in May 2005, the RO denied service connection for left leg pain/neuropathy, peripheral neuropathy of the upper extremities, degenerative joint disease of the lumbar spine, headaches, hallucinations, dizziness, bronchitis, CAD, GERD, and gastroenteritis/bloody stools, claimed as due to participation in Project SHAD.  The Veteran was notified of this decision and did not appeal.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from December 2009 RO decision that denied service connection for depression and declined to reopen the claims of service connection for the finally denied issues 
(1-10), and a May 2010 RO decision that, in part, granted service connection for bilateral defective hearing and assigned a 10 percent evaluation.  A hearing at the RO before the undersigned was held in April 2013.  

The issue of an increased rating for bilateral defective hearing is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  Service connection for left leg pain/neuropathy, peripheral neuropathy of the upper extremities, degenerative joint disease of the lumbar spine, headaches, hallucinations, dizziness, bronchitis, CAD, GERD, and gastroenteritis/bloody stools was finally denied by an unappealed rating decision in May 2005.  

2.  The evidence received since the May 2005 RO decision is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claims of service connection for left leg pain/neuropathy, peripheral neuropathy of the upper extremities, degenerative joint disease of the lumbar spine, headaches, hallucinations, dizziness, bronchitis, CAD, GERD, and gastroenteritis/bloody stools.  

3.  A psychiatric disorder, including depression was not present in service or until many years thereafter, and there is no competent evidence that any current disorder is causally or etiologically related to service or any incident therein, including the Veteran's participation in Project SHAD.  


CONCLUSIONS OF LAW

1.  The May 2005 RO decision that denied service connection for left leg pain/neuropathy, peripheral neuropathy of the upper extremities, degenerative joint disease of the lumbar spine, headaches, hallucinations, dizziness, bronchitis, CAD, GERD, and gastroenteritis/bloody stools is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  New and material evidence has not been received to reopen the claim of service connection for left leg pain/neuropathy, including as due to participation in Project SHAD.  38 U.S.C.A. §§ 1131, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.307, 3.309, 20.1105 (2013).  

3.  New and material evidence has not been received to reopen the claim of service connection for peripheral neuropathy of the upper extremities, including as due to participation in Project SHAD.  38 U.S.C.A. §§ 1131, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.307, 3.309, 20.1105 (2013).  

4.  New and material evidence has not been received to reopen the claim of service connection for degenerative joint disease of the lumbar spine, including as due to participation in Project SHAD.  38 U.S.C.A. §§ 1131, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.307, 3.309, 20.1105 (2013).  

5.  New and material evidence has not been received to reopen the claim of service connection for headaches, including as due to participation in Project SHAD.  38 U.S.C.A. §§ 1131, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.307, 3.309, 20.1105 (2013).  

6.  New and material evidence has not been received to reopen the claim of service connection for a disability manifested by hallucinations, including as due to participation in Project SHAD.  38 U.S.C.A. §§ 1131, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.307, 3.309, 20.1105 (2013).  

7.  New and material evidence has not been received to reopen the claim of service connection for a disability manifested by dizziness, including as due to participation in Project SHAD.  38 U.S.C.A. §§ 1131, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.307, 3.309, 20.1105 (2013).  

8.  New and material evidence has not been received to reopen the claim of service connection for bronchitis, including as due to participation in Project SHAD.  38 U.S.C.A. §§ 1131, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.307, 3.309, 20.1105 (2013).  

9.  New and material evidence has not been received to reopen the claim of service connection for CAD, including as due to participation in Project SHAD.  38 U.S.C.A. §§ 1131, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.307, 3.309, 20.1105 (2013).  

10.  New and material evidence has not been received to reopen the claim of service connection for GERD, including as due to participation in Project SHAD.  38 U.S.C.A. §§ 1131, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.307, 3.309, 20.1105 (2013).  

11.  New and material evidence has not been received to reopen the claim of service connection for gastroenteritis/bloody stools, including as due to participation in Project SHAD.  38 U.S.C.A. §§ 1131, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.307, 3.309, 20.1105 (2013).  

12.  The Veteran does not have an acquired psychiatric disorder, including depression due to disease or injury which was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation for the issues addressed in this decision was accomplished by way of a letter from the RO to the Veteran dated in October 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The issues were last readjudicated in a supplemental statement of the case (SSOC) issued in August 2012.  

Based on the communications sent to the Veteran and his representative over the course of this appeal, he has actual knowledge of the evidence he is required to submit in this case.  Therefore, it is reasonable to expect that he understands what is needed to prevail.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and VA and private medical records have been obtained and associated with the claims file.  The Board has also reviewed the Veteran's Virtual VA records.  With respect to the claim for depression, the Veteran was examined by VA during the pendency of this appeal, and testified at a hearing at the RO before the undersigned in April 2013.  The Board finds that the VA psychiatric examination was comprehensive in scope, included a discussion of the Veteran's medical history and current findings, and offered a rational and plausible explanation for the medical opinion rendered.  

Concerning the claims to reopen, the Board notes that in general, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, however, the Board concludes that an examination is not needed for these issues because new and material evidence has not been submitted to reopen the claims.  See 38 C.F.R. § 3.159(c)(4)(iii).  

Furthermore, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

As noted above, the Veteran testified at a hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the hearing, the undersigned fully identified the issues on appeal, and asked specific questions directed at identifying the location of any potentially outstanding medical evidence.  

Further, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the issue addressed in this decision based on the current record.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Historically, it should be noted that the evidence of record confirms that the Veteran participated in Project SHAD (Shipboard Hazard and Defense Project) during his military service.  Project SHAD was part of a larger effort called Project 112 which was a comprehensive program initiated in 1962 by the Department of Defense (DoD) to protect and defend against potential chemical and biological warfare threats.  Project 112 tests involved tests conducted on land rather than aboard ships.  Project SHAD involved service members from the Navy and Army and may have involved a small number of personnel from the Marine Corps and Air Force.  Service members were not test subjects, but rather were involved in conducting the tests.  Animals were used in some, but not most, tests.  DoD continues to release declassified reports about sea-and land-based tests of chemical and biological materials known collectively as "Project 112."  

There is no specific statute or regulation pertaining to the development of claims alleging participation in Project SHAD.  The Veterans Health Care, Capital Asset, and Business Improvement Act of 2003, Public Law 108-170, provides participating Veterans with a thorough clinical evaluation and enhanced access to enrollment in the VA Health Care System, to include VA health care at no cost for any illness possibly related to their participation in that project.  Veterans Health Administration (VHA) Directive 2004-016 (April 15, 2004) states that DoD has provided VA with declassified information concerning the test name, date, location, ship involved, names and service numbers of participating Veterans, and identification of the exposure types.  The Veterans' Mental Health and Other Care Improvements Act of 2008, Public Law 110-387, Section 803, permanently provides for veterans, who participated in Project 112, to be enrolled in Priority Enrollment Category 6, and as such, are eligible for VA health care at no cost for any illness related to their participation in that project.  VHA Directive 2004-016 subsequently expired and was replaced by VHA Directive 2009-047 (September 30, 2009).  

In this case, the Veteran was notified by VA that he was a participant in Project SHAD, and was advised of the enrollment procedures for VA treatment and of sources where he could find additional information about Project 112/Project SHAD.  (See March 2004 VA letter to Veteran).  

Finality

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, before reaching the merits of the Veteran's claim for left leg pain/neuropathy, peripheral neuropathy of the upper extremities, degenerative disc disease of the lumbar spine, headaches, hallucinations, dizziness, bronchitis, CAD, GERD, and gastroenteritis/bloody stools, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

As noted above, service connection for the above listed issues was last finally denied by the RO in May 2005, and there was no appeal of that rating decision.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issues on appeal.  

A decision by the RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Veteran's request to reopen his claims for service connection was received in August 2009, and the regulation applicable to his appeal defines new and material evidence as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328  (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In this regard, the Board notes that no additional evidence pertaining to disabilities at issue was received during the one year period following the May 2005 rating decision that initially denied service connection for the claimed disabilities.  

The evidence of record at the time of the May 2005 rating decision that denied service connection for the claimed disabilities, included the Veteran's STRs, numerous VA and private medical records from 1999 to 2004, and reports of VA examinations, conducted in June 2004.  

Historically, the STRs showed that the Veteran was treated for headaches associated with a cold in February 1960, and for a sore throat in September 1961, and in April and September 1963.  He was treated for an upset stomach twice in 1961, for a contusion to his right sacroiliac after falling on his right buttock in June 1961, and for flu-like symptoms in December 1962.  The STRs showed no chronic symptoms or recurring medical issues related to any of the disabilities at issue on appeal during his four years of active service.  The Veteran made no mention of any medical problems at the time of his service separation examination in November 1963, and no pertinent abnormalities were noted on examination.  The Veteran's head, sinuses, lungs and chest, heart, vascular system, abdomen, genitourinary system, lower extremities, and spine and musculoskeletal systems were normal.  All laboratory studies were negative, and his blood pressure was 122/74.  

The treatment records showed that the Veteran was first seen by VA in August 1999, at which time he reported a 12 year history of hypertension, coronary artery disease (CAD) with status post one-vessel angioplasty in 1989, and an umbilical hernia.  The assessment included morbid obesity, CAD, status post coronary angioplasty, and umbilical hernia.  

Additional VA and private medical records showed that the Veteran underwent four vessel coronary artery bypass graft in September 2000, and that he reported a one-two month history of vomiting at night when seen by VA in December 2000, at which time he was diagnosed with GERD.  The assessment on a March 2001 VA treatment record included gastroenteritis.  When seen by VA in September 2001, the Veteran reported a two week history of visual hallucinations, manifested by seeing spiders and snakes after awakening at night.  The examiner commented that the hallucinations were a combination of stress and the Veteran's medications.  VA pulmonary function studies in March 2002, showed no evidence of obstructive lung defect.  The Veteran reported a one-month history of non-muscular left leg pain when seen by VA in May 2002.  VA x-ray studies in June 2002, showed mild degenerative disc disease at L4-5, spondylosis, and vascular sclerosis; the Veteran reported in July 2002 that his low back pain began about six months earlier.  A February 2003 VA outpatient treatment record noted an impression of bronchitis with muscle strain from coughing.  The impression on a VA outpatient note in June 2003, was dizziness likely related to allergic rhinitis with chronic serous otitis.  

The diagnosis on a VA outpatient treatment record in June 2004, included hypertension, stable on medication, CAD status post CABG in stable condition, mild degenerative disc disease of the lumbosacral spine, history of headaches with a normal examination, and no evidence of peripheral neuropathy or blood in his stools.  The examiner opined that the Veteran's disabilities were not caused by or a result of his participation in Project SHAD, and indicated that there was no scientific or clinical evidence that any clinical diseases or conditions were caused by the Project SHAD program.  

On VA psychiatric examination in June 2004, the Veteran reported that he had been experiencing visual hallucinations since his by-pass surgery four years earlier, and said that his treating physician told him that they were related to the medications he had been taking.  The impression included mood disorder secondary to general medical condition, and psychosis, not otherwise specified (NOS).  The examiner commented that she could not offer an opinion as to whether the Veteran's hallucinations were related to service without resorting to speculation.  

The evidence also included a March 2004 letter from VA to the Veteran acknowledging that he participated in Project 112/Project SHAD, and copies of Fact Sheets describing the specific testing programs that the Veteran participated in.  The reports showed that the Veteran participated in Eager Belle - Phase I and II, and in Errand Boy.  Phase I was conducted during the months of January and March 1963, Phase II in February, March and June 1963, and Errand Boy in September 1963.  

The reports also indicated that the chemical agent involved in all three tests was Bacillus globigii (BG) and that exposure was considered harmless to healthy individuals.  The agent is common in the environment and was not a common cause of disease.  Bacillus has been associated with acute infections of the ear, meninges (brain lining), urinary tract, lung, heart valve, bloodstream, and other body sites, but were always or nearly always in individuals whose health was already compromised.  Long-term or late developing health effects would be very unlikely (except perhaps as a complication of the acute infection).  

By rating action in May 2005, the RO denied the Veteran's claims on the basis that there was no evidence of any of the disabilities in service or any competent medical evidence linking any of the claimed disabilities to service or the Veteran's participation in Project SHAD.  

The evidence added to the record since the May 2005 rating decision includes additional VA treatment records from 2008 to 2012 (including some duplicate records from 2001 to 2002), a November 2009 VA psychiatric examination report, a transcript of the Travel Board hearing conducted in April 2013, duplicate copies of the Fact Sheets, and a copy of an Appellant's brief pertaining to another Veteran who apparently also participated in Project SHAD.  

The VA medical records showed treatment for various maladies, including back and leg pain, a gallbladder cholecyctitis in November 2011, and for additional heart problems with occasional dizziness and headaches and a pacemaker implant in May 2010.  However, the medical reports do not show that any of the claimed disabilities were incurred in or aggravated by service or any incident therein, to include his acknowledged participation in Project SHAD.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  As such, the Board finds that the additional medical evidence does not raise a reasonable possibility of substantiating the claim.  

Likewise, the Veteran's testimony at the hearing in April 2013, did not offer any additional material information or any substantive argument not previously considered by the RO in May 2005, that is related to the current issues on appeal.  The Veteran's general assertions that his current disabilities were the result of his participation in Project SHAD were previously considered.  However, then as now, there is no competent evidence that shows a causal connection or medical link between the claimed disabilities and the Veteran's exposure to any chemical agents while participating in Project SHAD.  Thus, the Board finds his testimony is cumulative and redundant and does not raise a reasonable possibility of substantiating his claims.  

As to the Veteran's argument (at the hearing in April 2013), that the Brief he submitted should be accepted as new and material evidence sufficient to reopen his claim and obtain a VA examination, the Board observes that the Brief is an argument offered by an attorney in an attempt to reopen a previously denied claim for a Veteran who was also a participant in Project SHAD.  Although the attorney alleged that an abstract of a book on the subject of the long-term effects from Project SHAD showed a definitive medical link between respiratory symptoms and chemical exposure, the Brief did not include any substantive information of the alleged link.  Moreover, a cursory review of the referenced abstract material (which is readily available on the internet) showed that the study "[found] no clear evidence that specific long-term health effects are associated with participation in Project SHAD."  The foregoing evidence would not trigger VA's duty to provide a medical opinion if the claims were reopened.  The concurring opinion in the Shade decision specifically pointed out that if the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, then the new and material standard has not been met and the claim should not be reopened.  Shade, 24 Vet. App. at 123.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Id. at 123-24.  

In this case, the Veteran's claims of service connection for the claimed disabilities were denied by the RO in May 2005, on the basis that there was no evidence of the disabilities in service or until many years after service, and/or there was no competent evidence relating any of the disabilities to service or to any incident therein, including his participation in Project SHAD.  

The evidence added to the record since the May 2005 rating decision shows continued treatment for various medical problems, but does not show that the claimed disabilities were present or had their onset in service, and/or that there is a causal relationship between the claimed disabilities and his participation in Project SHAD.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  As such, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claims or trigger the duty to assist by providing a medical examination.  

As the recently received evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Psychiatric Disorder

The Veteran does not claim, nor do the STRs show any complaints, treatment, abnormalities or diagnosis for any psychiatric problems in service or until nearly four decades after service.  Rather, the Veteran contends that his current psychiatric problems are related to his exposure to chemical agents from Project SHAD in service and to his current medical problems, which he also believes are due to his participation in Project SHAD.  

Regarding the Veteran's contentions, while he is competent to describe his experiences and symptoms, the etiology of his psychiatric disorder may not be diagnosed via lay observation alone, and he has not been shown to have the expertise to provide an opinion concerning the complex medical questions of the nature or etiology of the claimed disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The first evidence of any psychiatric complaints was on a VA outpatient note in October 2000, shortly after the Veteran underwent four vessel CABG in September 2000.  At that time, the Veteran reported that he was depressed due to his medical problems and the declining health of his father.  The evidence showed that the Veteran was started on a low dose of Sertraline (50mg) for depression in August 2001.  In September 2001, the Veteran reported a two week history of visual hallucinations, manifested by seeing spiders and snakes after waking-up at night.  The VA physician indicated that the Veteran was under a great deal of stress and related the hallucinations to stress and medication changes.  The assessment included visual hallucinations, probably drug side-effect.  

In a March 2004 letter, the Under Secretary for Health noted that VA had previously acknowledged the Veteran's involvement in Project SHAD.  The Under Secretary advised the Veteran that he was eligible for enhanced VA health care benefits.  Thereafter, the Veteran's original claim for compensation benefits due to his involvement in Project SHAD was received in March 2004.  A specific claim for service connection for depression was received in August 2009. 

When examined for his visual hallucinations by VA psychiatric services in June 2004, the examiner indicated that there was no evidence of major depression observed during the interview.  The impression included mood disorder secondary to general medical condition, and psychosis, not otherwise specified (NOS).  

When seen by VA psychiatric services for medication evaluation in August 2004, the Veteran denied any history of psychiatric treatment and said that he had been on an antidepressant for about two years.  The Veteran reported that he felt depressed and worried about his hallucinations.  The diagnoses included depressive disorder, NOS.  

When examined by VA in November 2009, the examiner indicated that the claims file was reviewed and included a description of the Veteran's medical history, complaints and the current findings on examination.  The Veteran reported that he wakes up three to four times and night, and has sleep apnea and daytime fatigue.  The results from the Beck Depression Inventory - 2nd Edition (BDI-2) test revealed minimal symptoms of depression.  The diagnosis was depression related to general medical condition (controlled with medication), and hypnagogic hallucinations.  The examiner noted that hypnagogic hallucinations are vivid hallucinations that occur prior to onset of sleep state, and were common in individuals with excessive daytime sleepiness and insomnia.  The examiner opined that the Veteran's depression was related to non-service connected general medical conditions and had been controlled with medication since 2007, per the Veteran's self-report and the medical reports of record.  

In this case, the Board finds that the November 2009 VA psychiatric opinion persuasive as it was based on a thorough review of the record and included a detailed discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's current psychiatric disorder was not related to service or any incident therein.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Furthermore, there is no medical opinion to the contrary.  Thus, the most probative evidence of record consists of the November 2009 medical opinion.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  

In the absence of competent, probative medical evidence showing that the Veteran's current psychiatric disorder is related to service or any incident therein, including his participation in Project SHAD, the Board finds no basis for a favorable disposition of the Veteran's appeal.  Accordingly, the claim is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for left leg pain/neuropathy, including as due to participation in Project SHAD, the appeal is denied.

New and material evidence not having been received to reopen the claim of entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, including as due to participation in Project SHAD, the appeal is denied.

New and material evidence not having been received to reopen the claim of entitlement to service connection for degenerative joint disease of the lumbar spine, including as due to participation in Project SHAD, the appeal is denied.

New and material evidence not having been received to reopen the claim of entitlement to service connection for headaches, including as due to participation in Project SHAD, the appeal is denied.

New and material evidence not having been received to reopen the claim of entitlement to service connection for a disability manifested by hallucinations, including as due to participation in Project SHAD, the appeal is denied.

New and material evidence not having been received to reopen the claim of entitlement to service connection for a disability manifested by dizziness, including as due to participation in Project SHAD, the appeal is denied.

New and material evidence not having been received to reopen the claim of entitlement to service connection for bronchitis, including as due to participation in Project SHAD, the appeal is denied.

New and material evidence not having been received to reopen the claim of entitlement to service connection for CAD, including as due to participation in Project SHAD, the appeal is denied.

New and material evidence not having been received to reopen the claim of entitlement to service connection for GERD, including as due to participation in Project SHAD, the appeal is denied.

New and material evidence not having been received to reopen the claim of entitlement to service connection for gastroenteritis/bloody stools, including as due to participation in Project SHAD, the appeal is denied.

Service connection for an acquired psychiatric disorder claimed as depression, including as due to participation in Project SHAD is denied.  
REMAND

Although further delay is regrettable, the Board finds that additional development of the Veteran's claim for an increased rating for bilateral defective hearing must be undertaken prior to appellate review.  

At the hearing in August 2013, the Veteran testified that his hearing loss had worsened since his last VA examination.  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  Caffery v. Brown, 6 Vet. App. 377 (1995); see also VAOPGCPREC 11-95 (1995).  Given the Veteran's expressed contention and the fact that his most recent VA examination was in 2010, nearly four years ago, a new examination should be scheduled to evaluate the current severity of his service-connected bilateral defective hearing.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the claim is REMANDED for the following action:  

1.  The Veteran should be afforded VA audiological examination to determine the current severity of his bilateral defective hearing.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  The examiner should describe the functional effects caused by the Veteran's bilateral hearing loss disability.

2.  After the requested development has been completed, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  


Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


